Exhibit 10.2

COMMERCIAL SUPPLY AGREEMENT

This COMMERCIAL SUPPLY AGREEMENT (“Agreement”), dated as of August 20, 2015
(“Effective Date”), is made between PARI PHARMA GMBH, a German corporation, with
a principal place of business at Moosstrasse 3, D-82319 Starnberg, Germany
(“PARI”), and RAPTOR PHARMACEUTICALS, INC., a Delaware corporation, with a place
of business at 7 Hamilton Landing, Suite 100, Novato, CA 94949 (“RAPTOR”). PARI
and RAPTOR are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, PARI is in the business of developing, manufacturing and
commercializing, among other things, drug inhalation devices and optimized
formulations used in the treatment of respiratory tract disorders.

WHEREAS, RAPTOR is in the business of developing and commercializing drugs for
various diseases and conditions, including without limitation the treatment of
respiratory tract disorders and infectious diseases.

WHEREAS, PARI and MPEX Pharmaceuticals, Inc. (“MPEX”) were parties to a certain
development and license agreement dated as of February 11, 2006 (the
“Development Agreement”), and work under the Development Agreement resulted in a
Drug Product meeting Performance Specification A as defined in Exhibit. 6.1 of
the Development Agreement.

WHEREAS, the Development Agreement has been transferred and assigned to Tripex
Pharmaceuticals, LLC (“TRIPEX”) and TRIPEX has assumed and has agreed to be
bound by all the obligations of MPEX under the Development Agreement. RAPTOR is
in the process of, either directly or through an affiliate, acquiring all of the
assets and obligations of TRIPEX including the Development Agreement (the
“Transaction”).

WHEREAS, pursuant to Section 7.5 of the Development Agreement, the Parties
desire to enter into this Agreement for PARI to manufacture and supply the
Device (as defined below) and Device Accessories (as defined below) for use with
the RAPTOR Product (as defined below).

NOW, THEREFORE, in consideration of the premises and direct and indirect
benefits to the Parties hereto and other consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Any capitalized term used but not defined in this Agreement has the meaning
given to such term in the Development Agreement.

1.1 “Active Ingredient” means the antibiotic levofloxacin, which is contained in
a particular drug material or substance.

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 



--------------------------------------------------------------------------------

1.2 “Adverse Event” shall mean death, a life threatening experience, inpatient
hospitalization, prolongation of an existing hospitalization, a persistent or
significant disability or incapacity, or a congenital anomaly or birth defect.

1.3 “Affiliate” shall mean, with respect to a Party, any person, corporation,
partnership or other entity that directly or indirectly controls or is
controlled by or is under common control with such Party. For purposes of this
definition, the term “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) means the actual power, either
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of such entity, whether by the
ownership of more than fifty percent (50%) of such entity, or by contract or
otherwise.

1.4 “Applicable Laws” shall mean all applicable orders, regulations,
requirements and laws of any and all supra-national, federal, state, provincial
and local authorities and agencies, including without limitation all laws and
regulations of such territories applicable to the maintenance of the
manufacturing equipment and facilities and the manufacturing, commercialization,
transportation, storage, use, handling and disposal of medical devices,
components and of any hazardous materials. Applicable Laws shall include without
limitation all Regulatory Requirements and Quality Standards.

1.5 “Commercially Reasonable Efforts” means that level of effort as is customary
in the medical device industry as to PARI and in the pharmaceutical industry as
to RAPTOR for carrying out obligations or tasks for the commercialization or the
development, as the case may be, of a medical device or a pharmaceutical
product, as the case may be, having similar market potential, profit potential
or strategic value as the Device or the RAPTOR Product, based on conditions then
prevailing, taking into account scientific, business and marketing
considerations, including comparable perceived market potential, comparable
regulatory pathways and cost of development.

1.6 “Confidential Information” shall mean Information, of whatever kind and in
whatever form or medium, that is: (a) disclosed by or on behalf of a Party in
connection with this Agreement, whether prior to or during the term of this
Agreement and whether disclosed orally, electronically, by observation or in
writing; or (b) expressly deemed to be Confidential Information pursuant to this
Agreement. Confidential Information shall exclude any portion of such
information which: (w) is known to the receiving Party before receipt thereof as
can be properly evidenced by the receiving Party’s written or other records
existing prior to such receipt; (x) is independently developed or discovered by
the receiving Party, as can be properly evidenced by documentation or other
records contemporaneous with or otherwise adequately evidencing such independent
development or discovery; (y) is disclosed to the receiving Party by a Third
Party who has a legal right to make such disclosure; or (z) is or becomes part
of the public domain through no fault of the receiving Party.

1.7 “Control” shall mean ownership or other legal authority or right of a Party
to grant a license or sublicense of intellectual property rights to the other
Party without the grant or

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

2



--------------------------------------------------------------------------------

such license or sublicense alone constituting a material breach of an agreement
between that Party and a Third Party.

1.8 “Cure Period” means the [***] business day period following the date of
issuance of a Notice of Failure Event.

1.9 “Device” shall mean PARI’s proprietary inhalation delivery device developed
and manufactured for use with the RAPTOR Product for pulmonary administration
and intended to be branded as the [***] Nebulizer System, as set forth in the
applicable Territory-Specific Appendix and Device Specifications Appendix, and
any and all improvements thereto or derivatives thereof. For clarity, (i) the
Parties agree that the Device will not include the [***] or any [***], and
(ii) any and all improvements to or derivatives of the Device are deemed a
“Device” as contemplated in this Agreement and are owned exclusively by and are
the responsibility of PARI.

1.10 “Device Accessories” shall mean accessories made available by PARI for use
with the Device or as replacement components, as set forth in the applicable
Territory-Specific Appendix. For clarity, the Parties agree that the Device
Accessories will not include the [***] or any other closed system component.

1.11 “Device Specifications” shall mean the characteristics, processing,
labeling, and packaging requirements and standards for the Device and Device
Accessories, as set forth in the applicable Device Specifications Appendix and
Territory-Specific Appendix.

1.12 “Europe” shall mean all countries within Europe, including Turkey.

1.13 “FDA” shall mean the United States Food and Drug Administration, or any
successor thereto having the administrative authority to regulate the marketing
of medical devices in the United States.

1.14 “First Commercial Sale” shall mean the date of the first commercial sale of
the RAPTOR Product to a Third Party.

1.15 “Forecast” shall have the meaning set forth in Section 6.2.

1.16 “Information” shall mean information (including results and data), in any
tangible or intangible form, including without limitation, inventions,
databases, methods, techniques, assays, processes, specifications, formulations,
formulae, skills, experience, manufacturing information, financial data, test
data including pharmacological, biological, models, designs, chemical,
biochemical, toxicological and clinical test data, analytical and quality
control data, quality assurance data, stability data, studies and procedures,
and legal information or descriptions.

1.17 “Initial Purchase Order” shall have the meaning set forth in Section 6.3.

1.18 “Joint Steering Committee” shall have the meaning set forth in
Section 2.1(a).

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

3



--------------------------------------------------------------------------------

1.19 “Know-How” shall mean all rights in all know-how and technical information,
including, without limitation, concepts, inventions (whether or not patentable),
trade secrets, discoveries, formulas, systems, methods, techniques, designs,
drawings, sketches, theories, descriptions, instructional materials, computer
programs, computer files, images, videos and works of authorship.

1.20 “Nebulizer Handset” shall mean the portion of the Device which is specific
to the RAPTOR Product and which is used to aerosolize the Drug Product (i.e. not
the eBase control unit) and is intended to be branded as the [***] Nebulizer
Handset.

1.21 “New Drug Application” shall mean a New Drug Application filed pursuant to
the requirements of the FDA, or the equivalent application or filing in a
country other than the United States.

1.22 “PARI Competitor” shall have the meaning set forth in Exhibit E.

1.23 “PARI Intellectual Property” shall mean PARI Patents and PARI Know-How.

1.24 “PARI Know-How” shall mean all Know-How Controlled by PARI or Affiliates as
of the Effective Date or at any time during the Term that relates to any of the
PARI Product(s) or any component thereof, the manufacture or use of the PARI
Products or any component thereof, the RAPTOR Product, or the formulation,
packaging or the manufacture or use of the RAPTOR Product.

1.25 “PARI Patents” shall mean the patents and patent applications set forth on
Exhibit A, which include all patents and patent applications owned and
Controlled by PARI or its Affiliates as of the Effective Date or at any time
during the Term, which claim or relate to any of the PARI Product(s) or any
component thereof, the manufacture or use of the PARI Products or any component
thereof, a RAPTOR Product, or the formulation, packaging, manufacture or use of
a RAPTOR Product; and any divisionals, continuations, substitutions,
continuations-in-part, extensions, renewals or reissues of any of the foregoing.
Upon request by RAPTOR, PARI shall provide update(s), if any, to the list of
patents and patent applications set forth on Exhibit A.

1.26 “PARI Products” shall mean, collectively, Device and Device Accessories.

1.27 “Prices” shall have the meaning set forth in Section 4.1.

1.28 “Quality Agreement” shall have the meaning set forth in Section 6.1.

1.29 “Quality Standards” shall mean: (a) all applicable, then-current
regulations promulgated by the FDA or other Regulatory Authority, including
Quality System Regulations as described in 21 C.F.R. Part 820, and, as
applicable, 21 C.F.R. Part 210 and 211; and (b) ISO 13485, ISO 9001 and any
other quality standards applicable to the manufacturing and supply of medical
devices in the Territory.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

4



--------------------------------------------------------------------------------

1.30 “RAPTOR Product” shall mean RAPTOR’s proprietary drug formulation (which,
for the avoidance of doubt, also includes MPEX’s proprietary drug formulation
which will be owned by RAPTOR) which includes the Active Ingredient alone or in
addition to one or more other substances, chemicals or ingredients, which shall
be promoted, provided and sold for use exclusively with the Device for pulmonary
administration.

1.31 “Recall” shall mean a recall, withdrawal, or field correction of any
product for any reason, or a dissemination of information regarding such product
due to a change in the labeling of such product.

1.32 “Regulatory Approval” shall mean approval by the applicable Regulatory
Authority of (x) the manufacture, use, importation, packaging, labeling,
marketing, pricing and sale of the PARI Product or (y) a New Drug Application,
as applicable.

1.33 “Regulatory Authority” shall mean the FDA in the United States and the
equivalent regulatory authority or entity in any other country in the Territory
having the responsibility, jurisdiction, and authority to approve the
manufacture, use, importation, packaging, labeling, marketing, pricing and sale
of medical devices or drug products, as applicable.

1.34 “Regulatory Requirements” shall mean all applicable requirements of the
Regulatory Authorities relating to manufacture and supply of any PARI Product or
RAPTOR Product, as applicable.

1.35 “ROW” shall mean all the countries in the Territory excluding the United
States and Canada.

1.36 “Term” shall have the meaning set forth in Section 12.1.

1.37 “Territory” shall mean the entire world.

1.38 “Territory-Specific Appendix” shall mean each sub-appendix attached to this
Agreement under Appendix A summarizing the applicable Device Specifications and
the specific commercial terms for the manufacture and supply of PARI Products in
one or more particular country(ies) in the Territory. From time to time, the
Parties, through the Joint Steering Committee, may agree to add the
Territory-Specific Appendices, or modify additional Territory-Specific
Appendices applicable to one or more particular country(ies) to this Agreement.
Such Territory-Specific Appendices may contain provisions, terms and conditions
that are exceptions to or different from this Agreement to address country
specific conditions, provided, both Parties have agreed thereto in writing.

1.39 “Third Party” shall mean any person or entity that is not PARI, RAPTOR or
any Affiliate of either PARI or RAPTOR.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

5



--------------------------------------------------------------------------------

1.40 “United States” shall mean the United States of America and all of its
territories and possessions.

ARTICLE II

GOVERNANCE; JOINT STEERING COMMITTEE

2.1 Joint Steering Committee.

(a) Membership. The Parties hereby establish a committee (“Joint Steering
Committee”, or “JSC”), to perform the responsibilities set forth below. The JSC
shall consist of two (2) representatives from each Party. The representatives of
the JSC as of the Effective Date are set forth on Exhibit B attached hereto.
Each Party shall designate one (1) of its representatives as the co-chairperson
of the JSC. At least one representative should be equivalent to Vice President
level. Each Party may replace its appointed JSC representatives or
co-chairperson at any time upon reasonable written notice to the other Party.

(b) Responsibilities. The responsibilities of the JSC shall be:

(i) to communicate regarding RAPTOR’s worldwide strategy for the
commercialization of the RAPTOR Product;

(ii) to communicate regarding PARI’s worldwide strategy for the licensing and
commercialization of the PARI Products and to coordinate such strategy with
RAPTOR’s strategy set forth in subsection (a) above;

(iii) to facilitate the exchange of information between the Parties with respect
to the activities hereunder;

(iv) to establish procedures for the efficient sharing of information necessary
for the supply of the PARI Product;

(v) to share and discuss PARI’s performance under this Agreement, including
without limitation the quality of the PARI Products supplied hereunder, and
escalate any issues relevant to the relationship;

(vi) to share, discuss and coordinate between the Parties to ensure that the
overall market demand of PARI Products for use with RAPTOR Product is reviewed
on a regular basis and met;

(vii) to create subcommittees as the JSC may find necessary or desirable from
time to time for implementation of the research, development and
commercialization hereunder;

(viii) to oversee the activities of subcommittees created under this Agreement,
and to seek to resolve any issues that such subcommittees cannot resolve; and

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

6



--------------------------------------------------------------------------------

(ix) to perform such other functions as appropriate to further the purposes of
this Agreement.

(c) Guiding Principles. The JSC shall perform its responsibilities based on the
principles of good faith, diligence, prudence and good scientific and business
judgment. The JSC shall have only the powers assigned expressly to it under this
Article 2 and elsewhere in this Agreement, and the JSC shall not have any power
to amend, modify or waive compliance under this Agreement.

(d) Decision Making. The JSC shall make decisions unanimously, with each Party’s
representatives collectively having one (1) vote and at least one
(1) representative from each Party present. In the event the JSC cannot reach an
agreement regarding a decision within the JSC’s authority for a period of thirty
(30) days, then any such unsettled decisions shall be resolved by the respective
senior executives, officers or management of the Parties at a mutually
acceptable time and place (either in person or via telephonic conference) within
fifteen (15) days of the JSC’s failure to resolve the matter. In the event the
Parties’ senior executives, officers or management cannot reach an agreement
regarding a decision within such fifteen (15) day period, then any such
unsettled disputes shall be resolved pursuant to the dispute resolution
procedures set forth in Section 13.8 of this Agreement. Notwithstanding the
foregoing and anything to the contrary in this subparagraph (d) or anywhere else
in this Agreement, PARI shall have and retain sole decision making power with
respect to the Device, Device Accessories and Device Specifications, and RAPTOR
shall have and retain sole decision making power with respect to the RAPTOR
Product.

(e) JSC Meetings. JSC meetings shall be held as often as necessary but at least
once every year (either in person or via teleconference), or on another schedule
agreed to by the Parties, with ad hoc meetings as necessary. With the consent of
the representatives of each Party serving on the JSC, other representatives of
each Party may attend meetings as nonvoting observers (provided such nonvoting
observers have confidentiality obligations to such Party that are at least as
stringent as those set forth in this Agreement). Meetings of the JSC shall be
effective only if at least one (1) representative of each Party is present or
participating. Each Party shall be responsible for all of its own expenses of
participating in the JSC meetings. The JSC will be chaired by a representative
of RAPTOR. The role of the chairperson shall be to convene and preside at
meetings of the JSC, but the chairperson shall have no additional powers or
rights beyond those held by the other Committee representatives. Within ten
(10) Business Days following each JSC meeting, the chairperson shall prepare and
deliver to the members of the JSC the minutes of such meeting for review and
approval by both Parties. The minutes shall reflect, without limitation, all
material decisions made at such meetings. Such minutes will be deemed approved
unless one or more members of the JSC object to the accuracy of such minutes
within ten (10) Business Days of receipt thereof.

(f) No Decisions. Notwithstanding anything to the contrary in this Agreement, no
decision by either Party would be effective if such decision requires the other
Party to breach any obligation or agreement with a Third Party, or to perform
any activities that are different or greater in scope than those provided for
specifically under this Agreement.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

7



--------------------------------------------------------------------------------

2.2 Subcommittees.

(a) Membership. The JSC may establish subcommittees to coordinate specific
activities. Each such subcommittee shall consist of two (2) representatives from
each Party. Each Party may replace its appointed subcommittee representatives at
any time upon reasonable written notice to the other Party. Each Party shall
designate one (1) of its representatives as the co-chairpersons of each
subcommittee.

(b) Responsibilities. The responsibilities of each subcommittee shall include:

(i) to serve as the ongoing liaison between the Parties for the tasks that it is
responsible for;

(ii) to coordinate efforts related to the supply of Device and Device
Accessories in the country (ies) in the Territory that it is responsible for;
and

(iii) to perform such other functions as appropriate to further the purposes of
this Agreement as directed by the JSC.

Such subcommittees shall not have the right to amend, modify or waive compliance
under this Agreement.

(c) Decision Making. Each subcommittee shall make decisions unanimously, and
each Party’s representatives shall collectively have one (1) vote. In the event
any subcommittee cannot reach an agreement regarding a decision within its
authority for a period of thirty (30) days, it shall refer such matter to the
JSC for resolution pursuant to Section 2.1(d).

(d) Subcommittee Meetings. Other representatives of each Party may attend
meetings as nonvoting observers (provided such nonvoting observers have
confidentiality obligations to such Party that are at least as stringent as
those set forth in this Agreement). Meetings of the subcommittees shall be
effective only if at least one (1) representative of each Party is present or
participating. Each Party shall be responsible for all of its own expenses of
participating in the subcommittee meetings. Following each subcommittee meeting,
RAPTOR shall prepare and deliver to the members of the subcommittee the minutes
of such meeting for review and approval by both Parties.

2.3 Account Managers and Communication.

(a) Each of RAPTOR and PARI will assign an Account Manager to implement this
Agreement and manage the relationship between the Parties. These representatives
will assist with timely communication and response on critical business issues,
including, without limitation, with regard to Sections 3.1 and 6.1. Account
Managers will be accessible by phone, cell phone/pager, voice-mail and e-mail
during regular business hours. Each Party may change its Account Manager by
providing written notice to the other Party in accordance with Section 13.1 of
this Agreement.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

8



--------------------------------------------------------------------------------

RAPTOR:

  

Mike Desjardin

Senior Vice President, Technical Operations

7 Hamilton Landing

Suite 100

Novato, CA 94949

+1 (###) ###-####

PARI:   

Vice President Business Unit eFlow: [***]

Moosstrasse 3, D-82319

Starnberg, Germany

#########

(+49 ## ## ## ## ##)

ARTICLE III

COMMERCIALIZATION

3.1 Overview. PARI shall be responsible for, and shall have sole discretion for
support (such support shall include technical support, change management and
generation of marketing materials) of PARI Products in the Territory (unless
otherwise set forth in this Agreement) in compliance with all Applicable Laws,
and for training the appropriate RAPTOR commercial team members. PARI must
approve all language, pictures and photographs relating to PARI Products to be
used in promotional and/or advertising materials generated for the RAPTOR
Products prior to any use or dissemination of such materials. Notwithstanding
the foregoing, RAPTOR shall be permitted to use and/or re-use any language
relating to PARI Products without PARI approval if such language has been
previously approved by PARI for use in promotional and/or advertising materials.
RAPTOR shall be responsible for, and shall have the sole discretion for
promoting, advertising, supporting and distributing RAPTOR Products in
compliance with all Applicable Laws, and for training and supporting its sales
force and product support personnel in connection therewith. The Parties shall,
individually and cooperatively, use Commercially Reasonable Efforts to achieve
the commercial potential of the PARI Products and the RAPTOR Products in the
Territory within the regulatory guidelines established for sales of such
products.

3.2 Commercialization of PARI Products. PARI shall sell the PARI Products to
RAPTOR or any Third Party designated by RAPTOR as its representative to be
further distributed to end users for use with the RAPTOR Product.

3.3 Territory-Specific Appendices. Within [***] days after RAPTOR submits a New
Drug Application for a RAPTOR Product in a particular country(ies), but in any
event no later than [***] days prior to the earliest anticipated approval date
by the appropriate Regulatory Authority of such New Drug Application, or with
respect to Europe and Canada, [***] months prior to the earliest anticipated
date of First Commercial Sale in Europe or Canada, as applicable, the Parties
shall agree on a Territory-Specific Appendix setting forth the commercial terms

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

9



--------------------------------------------------------------------------------

governing such country(ies) as necessary to commence commercial sales of the
PARI Products and RAPTOR Product in such country(ies). Such Territory-Specific
Appendices shall then be attached to this Agreement and incorporated in this
Agreement. Thereafter, the Parties may modify or supplement such
Territory-Specific Appendices from time to time by written agreement.

3.4 Branding Generally. Subject to applicable Regulatory Requirements, the
packaging, labeling and promotional materials for both the PARI Products and the
RAPTOR Products will be consistent with a branding strategy to be agreed upon by
the Joint Steering Committee and included as part of each Territory-Specific
Appendix (the “T-S Branding Strategy(ies)”). At a minimum, such T-S Branding
Strategies shall contain the following elements, unless otherwise agreed to by
the JSC or required by Regulatory Requirements:

(a) PARI Product Branding. PARI shall be responsible for, and shall work
together with RAPTOR in good faith in selecting trademarks for use on or in
connection with any PARI Product that is aligned with PARI’s branding strategy.
PARI will label the packaging for Nebulizer Handset (and for the packaging of
the eBase Starter Kit for countries in which the eBase Starter Kit will be made
available by the Parties). As determined by PARI, packaging will include the
PARI wordmark and/or logo and/or the PARI Pharma wordmark and/or logo, the
EFLOW® Technology logo, a dedicated, unique brand name for the Device, and the
Drug Reference (as defined below). The Nebulizer Handset component of the Device
will include the dedicated, unique brand name for the Device and the Drug
Reference. The aerosol head component of the Device will include only the
dedicated, unique brand name for the Device. Some of the above Device components
may have a distinct item number, and, to the extent applicable, all such item
numbers will be identified on the packaging for the Nebulizer Handset. For
purposes of this Section 3.4, unless specified otherwise by Regulatory
Authorities, the “Drug Reference” means either (i) the generic drug name
associated with the RAPTOR Product, and/or (ii) RAPTOR’s trademark for such
RAPTOR Product, depending upon the status of RAPTOR’s branding for the RAPTOR
Product at the time of commercialization by the Parties as contemplated herein.
Notwithstanding the foregoing, the Parties shall discuss the precise forms of
co-branding to accompany the PARI Products and the RAPTOR Products, including
support or other promotional materials therefor, to promote the use of the PARI
Products exclusively for use with the RAPTOR Product. RAPTOR shall not modify
PARI’s labeling in any way (including by over-labeling), and all support and
promotional materials including any of PARI’s trademarks, artwork, images or
similar materials must be reviewed and approved by PARI pursuant to agreement by
the appropriate subcommittee or otherwise in writing prior to use. RAPTOR shall
not use any photographs or graphic depictions of the PARI Products without
PARI’s prior written approval.

(b) RAPTOR Product Branding/PARI Product Recognition. RAPTOR shall be
responsible for, and shall have sole discretion, in selecting trademarks for the
use on or in connection with any RAPTOR Product and determining the packaging,
labeling and branding of any RAPTOR Product; provided, however, that, where
appropriate, RAPTOR shall provide recognition of the PARI Product approved by
the applicable Regulatory Authority for use with the RAPTOR Product. In
addition, subject to Regulatory Requirements, RAPTOR agrees to

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

10



--------------------------------------------------------------------------------

include in the product labeling for the RAPTOR Product the precise Device brand
name and the Device item number(s) approved to administer the RAPTOR Product.

3.5 Product Support. Each Territory-Specific Appendix shall set forth the
product support capabilities for PARI Products and for RAPTOR Products.

3.6 Change of Manufacturing Processes. The Parties acknowledge that PARI
improved the manufacturing processes of the PARI Products since the pivotal
clinical trials for the RAPTOR Product were initiated. The Parties agree that
the most current version of PARI Products shall be used commercially. Therefore,
the Parties will discuss in good faith whether the PARI Products to be delivered
by PARI to RAPTOR according to the Initial Purchase Order and subsequent
Purchase Orders with a delivery date no later than [***] days following the
First Commercial Sale, will be the version of PARI Products (i) which were used
in the pivotal clinical trials (which were initiated and completed prior to the
Effective Date) or (ii) which are the most current version of PARI Products as
communicated by PARI to RAPTOR. In any event and subject to a successful
completion of the in-vitro experiments indicating equivalence between both
versions of the PARI Products the Parties agree that all PARI Products with
delivery dates after the [***] day following the First Commercial Sale will
correspond to the most current version of PARI Products.

RAPTOR will cover the costs for in-vitro comparison of the RAPTOR Product
delivered via PARI Products (a) as used in the pivotal clinical trials of the
RAPTOR Product and (b) via the most current version of PARI Products which cost
shall not exceed [***].

The Parties agree that all time periods and lead times associated with the
delivery of PARI Products relate to the most current version of PARI Products.
The Parties will discuss in good faith the lead times for Purchase Orders and
for delivery of PARI Products with a version of PARI Products which corresponds
to the version used in pivotal clinical trials of the RAPTOR Product and which
trials were completed prior to the Effective Date.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

11



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENTS

4.1 Pricing. PARI shall sell the PARI Products at the prices as set forth below
(the “Prices”):

(a)

 

     Prices

for each unit of Nebulizer Handset

   [***]*   

 

for each unit of eBase Starter Kit, comprised of an eBase controller and other
Device Accessories, but excluding the Nebulizer Handset, supplied (“eBase
Starter Kit”)

   [***]   

 

 

  * co-packaged or co-shipped with RAPTOR Product only (i.e. not for sale via
PARI distributors).

(b) Notwithstanding anything to the contrary in this Agreement or the
Development Agreement, the Parties acknowledge that PARI has established a
network of distributors for its devices in the European Union and ROW. RAPTOR
will use its best efforts to utilize that existing network or propose additional
distributors to operate in comparable manner pursuant to comparable terms. The
distributors do not provide any support services unless otherwise agreed to in
writing by the Parties.

(c) If RAPTOR requests support services for Europe and ROW, then RAPTOR shall
pay, in addition to the prices above, a fair and equitable allocation of that
portion of any distributor mark-up associated with product servicing and
support.

(d) The Parties hereby agree that since (i) the eFlow rapid nebulizer system is
broadly available in Europe within the CF patient population and (ii) the
Parties anticipate that patients will utilize the eBase controller which is part
of the eFlow rapid nebulizer system to operate the Nebulizer Handset, then no
eBase Starter Kit will be needed in Europe and PARI will not be required to
deliver Devices to RAPTOR in Europe, unless otherwise set forth in the
applicable Territory-Specific Appendix, or in such other circumstances where the
eBase controller is no longer available via other distributions of the eFlow
rapid nebulizer system.

4.2 Price Adjustment According to Index of Producer Prices. The Parties agree
that the Prices set forth above may be adjusted from time to time by at least
ninety (90) days prior written notice to RAPTOR, provided that (i) such increase
shall not occur more often than once [***] months and (ii) the percentage of
such increase shall [***] the (i) Effective Date in case of the first increase,
or (ii) the date of the last increase in case of any subsequent increases.

4.3 Invoicing. Except as otherwise set forth in Article VI of this Agreement,
PARI shall invoice RAPTOR when PARI ships the PARI Products pursuant to the
Initial Purchase Order or the Purchase Orders. Subject to the terms and
conditions of this Agreement, RAPTOR shall pay all undisputed invoices for the
PARI Products delivered and accepted in accordance with Section 7.4 within
thirty (30) calendar days after the date of shipment.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

12



--------------------------------------------------------------------------------

4.4 Payment.

(a) Payment Type. All payments pursuant to this Agreement for the PARI Products
shall be paid to the address listed on the applicable invoice or designated
account for payments made by electronic transfer.

(b) Withholding of Taxes. RAPTOR may withhold from payments due to PARI amounts
for payment of any withholding tax that is required by law to be paid to any
taxing authority with respect to such payments. RAPTOR shall provide to PARI all
necessary documents and correspondence and written evidence to demonstrate the
payment of such tax, and shall also provide to PARI any other cooperation or
assistance on a reasonable basis as may be necessary to enable PARI to claim
exemption from such withholding taxes and to receive a full refund of such
withholding tax or claim a foreign tax credit.

(c) Late Payments. Any payments or portions thereof due hereunder which are not
paid when due (unless disputed by RAPTOR in good faith) shall bear interest
equal to the prime rate as reported by the Chase Manhattan Bank, New York, New
York, on the date such payment is due, plus an additional [***] percent ([***]%)
per year calculated on the number of days such payment is delinquent. This
Section 4.4(c) shall not limit other remedies available to PARI.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

13



--------------------------------------------------------------------------------

ARTICLE V

REGULATORY

5.1 Regulatory Assistance.

(a) The Parties shall cooperate in good faith to obtain any Regulatory Approvals
for the use of PARI Products with RAPTOR Products. PARI shall provide or make
available to Regulatory Authorities regulatory and technical information
relating to the PARI Products and/or components thereof as reasonably requested
by RAPTOR to the extent required by a Regulatory Authority or that the Parties
mutually agree will be helpful for a filing with a Regulatory Authority. RAPTOR
shall provide regulatory and technical information and data relating to the
RAPTOR Products as reasonably requested by PARI to the extent required by a
Regulatory Authority or that the Parties mutually agree will be helpful for a
filing with a Regulatory Authority or in order for PARI to submit similar
filings with any appropriate Regulatory Authority. PARI shall cooperate with any
inspection of its facilities, (including facilities of its Affiliates) by any
Regulatory Authority relating to the PARI Products. RAPTOR shall cooperate with
any inspection of its facilities (including facilities of its Affiliates) by any
Regulatory Authority relating to the RAPTOR Products. Each Party shall notify
the other Party, as soon as reasonably practicable but in any event within
forty-eight (48) hours via telephone, followed by a notice in writing in the
event any action is taken or threatened by a Regulatory Authority relating to
the PARI Products and the RAPTOR Products, as applicable.

(b) It is currently anticipated by the Parties that, with respect to the United
States, the Device regulatory path shall not include a [***]. Instead, the
Parties currently anticipate proceeding with a [***].

(c) Notwithstanding anything to the contrary in this Agreement, in the event
that the Regulatory Requirements to obtain a Regulatory Approval in any country
in the Territory exceeds the amount of work or time involved or required from
PARI compared to a [***], then RAPTOR shall promptly reimburse PARI for the
additional work performed and costs incurred by PARI according to the Project
Rate as defined in the Development Agreement.

5.2 Reimbursement Assistance. The Parties shall cooperate in good faith to
obtain reimbursement of PARI Products with the RAPTOR Product in those countries
or territories where applicable. In Europe, in the countries set forth on
Exhibit C PARI has established reimbursement approval for the eFlow rapid
nebulizer system providing access to the eBase controller needed to operate the
Nebulizer Handset for patients. Each Party shall provide to the other reasonable
regulatory and technical information relating to the PARI Products and/or
components thereof or the RAPTOR Products and/or components thereof, as
applicable, as reasonably requested by a payor source (without compromising
confidentiality and in compliance with all Applicable Laws).

5.3 Safety Data Exchange Agreement. Within [***] days after submission to a
Regulatory Authority for marketing approval in any given country of the RAPTOR
Product, or with respect to Europe and Canada, [***] months prior to the
earliest anticipated date of First

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

14



--------------------------------------------------------------------------------

Commercial Sale in Europe or Canada, as applicable, the Parties shall enter,
with respect to such country, into a safety data exchange agreement governing
the safety data exchange, adverse event reporting, patient support and
management of patient compliance relating to the Device, Device Accessories and
Drug Product (each a “Safety Data Exchange Agreement”). Prior to the Parties
entering into the Safety Data Exchange Agreement, Section 7.4(c) of the
Development Agreement, which is hereby incorporated into this Agreement by
reference as if fully set forth herein, shall govern the Parties’ agreement with
respect to safety data exchange, adverse event reporting, patient support and
management of patient compliance relating to the Device, Device Accessories and
Drug Product for the Territory.

5.4 Recall.

(a) PARI Product.

(i) Each Party shall promptly notify the other Party in writing if any
Regulatory Authority or other governmental agency having jurisdiction requests
or orders it to conduct a Recall of any PARI Product, or if PARI determines to
undertake a Recall of any PARI Product voluntarily. Prior to the beginning of
any such Recall, the Parties agree to discuss the Recall process. Promptly after
being notified of such Recall, but in no event later than may be required to
permit such Party conducting such Recall to meet applicable Regulatory
Requirements, the other Party shall provide the Party conducting such Recall
with reasonable assistance in connection with such Recall as requested by the
Party conducting such Recall.

(ii) If PARI is required or determines to effect any such Recall, then PARI
shall solely manage such Recall and be responsible for (i) the cost of notifying
end users; (ii) costs associated with the collection and shipment from end users
of the PARI Product(s) subject to such Recall; and (iii) costs of replacing such
PARI Product(s), including the cost of shipping the replacement PARI Product(s)
to the affected end users.

(iii) In the event that the RAPTOR Product is recalled and as a consequence the
FDA or other Regulatory Authority also requires the Device be retrieved or
recalled for any reason, then RAPTOR will bear the costs (x) of notifying end
users; (y) costs associated with the collection and shipment from end users of
the PARI Product(s) subject to such Recall; and (z) costs of replacing such PARI
Product(s), including the cost of shipping the replacement PARI Product(s) to
the affected end users.

(b) RAPTOR Product.

(i) RAPTOR shall promptly notify PARI in writing if any Regulatory Authority or
other governmental agency having jurisdiction requests or orders it to conduct a
Recall of any RAPTOR Product, or if it determines to undertake a Recall of any
RAPTOR Product voluntarily. Prior to the beginning of any such Recall, the
Parties agree to discuss the Recall process. RAPTOR shall solely manage such
Recall and be responsible for (i) the cost of notifying end users; (ii) costs
associated with the collection

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

15



--------------------------------------------------------------------------------

and shipment from end users of the RAPTOR Product subject to such Recall; and
(iii) costs of replacing such RAPTOR Product, including the cost of shipping the
replacement RAPTOR Product(s) to the affected end users.

ARTICLE VI

MANUFACTURE AND SUPPLY OF PARI PRODUCTS

6.1 Manufacture of PARI Products. PARI shall manufacture all PARI Product(s) in
accordance with the applicable Device Specifications and Applicable Laws. Within
[***] days after submission to a Regulatory Authority for marketing approval in
any given country of the RAPTOR Product, the Parties will enter, with respect to
such country, into an agreement governing the change control processes, good
manufacturing practices, quality system regulations, other standards and
procedures for manufacturing and supplying the Device and the Device Accessories
as required by Quality Standards and Regulatory Requirements customary for
similar agreements (each a “Quality Agreement”). Any significant modification(s)
to the Device Specifications which lead to the change of the article number or
the revision status of at least one (1) of the following assemblies: (i) the
Device, (ii) the connection cord, (iii) the controller, (iv) the AC power
supply, (vii) the folding carton and/or (viii) the instructions for use, shall
be subject to the Parties’ written agreement prior to the implementation of such
significant modifications, provided, however, that if RAPTOR has not responded
to PARI in writing within [***] business days of receipt of PARI’s notice
regarding such modifications, then RAPTOR shall be deemed to have approved such
modifications. PARI shall promptly inform the JSC of any other PARI Product
modification(s) that could give rise to questions on the part of end-users or
others involved in Device distribution.

6.2 Forecasts. Unless otherwise agreed to by the Joint Steering Committee, no
later than [***] days after submission to a Regulatory Authority for marketing
approval in any given country of the RAPTOR Product or with respect to Europe
and Canada, [***] months prior to the earliest anticipated date of First
Commercial Sale in Europe or Canada, as applicable, and thereafter on a
quarterly basis during the Term, at least [***] days before the end of each
calendar quarter, RAPTOR shall provide PARI with its good faith written
projections (broken down by Devices and Device Accessories) of the anticipated
total market requirements of PARI Products for each country in the Territory
(“Forecast”), on a monthly basis during the one (1)-year period immediately
following the calendar quarter in which such projection is issued. PARI will
acknowledge, in writing, receipt of the Forecast and accompanying Purchase
Orders (as defined below) within [***] business days of receiving the Forecast.
After the first quarter of the first Forecast, the forecasted quantities of PARI
Products set forth in the first [***] months of each Forecast shall be binding
upon RAPTOR and PARI. Delivery per each Purchase Order will be within [***]
percent ([***]%), unless otherwise agreed to, of the quantity specified in the
agreed-upon Purchase Order that is [***] days or more out, in which case the
Purchase Order shall be deemed to have been completed.

6.3 Initial Purchase Orders for PARI Products. No later than [***] after
submission to a Regulatory Authority for marketing approval in any given country
of the RAPTOR Product or with respect to Europe and Canada [***] months prior to
the earliest

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

16



--------------------------------------------------------------------------------

anticipated date of the First Commercial Sale in Europe or Canada, as
applicable, RAPTOR shall provide PARI with a PARI Product purchase order for a
quantity of Devices and Device Accessories by item number (each an “Initial
Purchase Order”) and PARI shall complete the manufacture of such Devices and
Device Accessories within [***] days after PARI receives and confirms such
Initial Purchase Order for the Devices. PARI shall produce sub-components for
Devices and Nebulizer Handsets as specified in the Initial Purchase Order. Such
sub-components shall not be labeled with a trademark or according to the
branding strategy until RAPTOR and PARI will have mutually agreed and confirmed
in writing the labeling of the Devices and Nebulizer Handsets. The shipment date
of the Devices and Nebulizer Handsets covered by such Initial Purchase Order
shall allow PARI a lead time of [***] days from the date of written agreement on
the labeling of the Device and Nebulizer Handset for completing the finished
components. PARI shall store such PARI Products until such time as PARI delivers
such PARI Products on the dates and to the locations to be provided by RAPTOR in
written instructions to PARI prior to the First Commercial Sale in the
respective country. Notwithstanding Section 4.2 above, PARI shall provide RAPTOR
with an invoice for the PARI Products manufactured by PARI pursuant to such
Initial Purchase Order upon receipt and confirmation of the Initial Purchase
Order, and RAPTOR shall pay the invoice submitted by PARI for the Initial
Purchase Order within thirty (30) calendar days after the date of invoice.

6.4 Subsequent Purchase Orders.

(a) PARI shall supply PARI Products to RAPTOR in accordance with the terms and
conditions of this Agreement, and in accordance with the purchase orders
submitted to PARI by RAPTOR (the “Purchase Orders”). Each Purchase Order shall
include item numbers and quantity, delivery location(s), contact information and
shipment date(s). PARI shall ship the quantity of PARI Products specified in
each Purchase Order no less than [***] days after the date and confirmation of
such Purchase Order by PARI, unless otherwise agreed to by PARI and RAPTOR;
provided, however, that no such Purchase Order shall have a shipment date prior
to the [***] day following the shipment date on the Initial Purchase Order. PARI
shall use commercially reasonable efforts to accept and fill Purchase Orders
placed by RAPTOR that are in excess of the forecasted quantities for such time
period. PARI shall notify RAPTOR within [***] business days if it cannot meet
the requested shipment date for the excess quantities; provided, however that
failure by PARI to fulfill such excess quantities shall not be deemed a breach
under this Agreement. Any special or customized labeling or shipment
requirements will need to be discussed and agreed to by the parties along with
any associated added costs billed to RAPTOR. In the event of any supply
interruption or inadequate quantities of the PARI Products available to fulfill
RAPTOR’s requirements, PARI shall provide to RAPTOR such quantity of PARI
Products that equal RAPTOR’s pro rata portion of all available quantities of
devices, nebulizers or any related accessories, as applicable, based on
then-pending forecasts of all PARI customers.

(b) PARI’s sale of PARI Products hereunder shall be subject to the terms and
conditions of this Agreement and not to any terms and conditions stated on any
Purchase Order, PARI’s written acceptance of a Purchase Order or other document
not effectively amending this Agreement, except insofar as such Purchase Order
or other document establishes the quantity,

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

17



--------------------------------------------------------------------------------

delivery date, specific shipping requirements and destination of shipment of
PARI Products ordered. Any additional, inconsistent or different terms and
conditions contained in such other documents are hereby expressly rejected.

(c) Rush orders for PARI Products requesting a delivery date sooner than one
[***] days after the date of such Purchase Order may incur additional charges.
Such additional charges shall be equal to the actual cost incurred by PARI (over
and above non-rush order costs) due to the rush order.

6.5 Relationship to the Development Agreement. The provisions of this Agreement
shall replace and supersede Section 7.6 and Exhibit 7.5 of the Development
Agreement in their entirety.

6.6 Measures to Prevent Shortfall. The Parties recognize that continuity in the
manufacture and supply of the Devices is critical for the commercial success of
the PARI Products and RAPTOR Products in the Territory and is important for
patient care. The Parties have agreed on the following terms and conditions in
this Section 6.6 to minimize the risk of discontinuity in such manufacture
and/or supply.

(a) Contingency Plan. [***] months prior to the first anticipated approval date
of the RAPTOR Product and the PARI Product, or with respect to Europe and
Canada, [***] months prior to the anticipated date of the First Commercial Sale
in Europe or Canada respectively, PARI will provide to RAPTOR its draft
contingency plan for ensuring the continuity of manufacture and supply of
Devices in the event of a Supply Interruption (the “Contingency Plan”). RAPTOR
shall have the opportunity to review and comment on such draft Contingency Plan
and the Parties shall finalize such Contingency Plan by mutual written
agreement.

(b) Notice of Supply Interruption. In the event of any planned or unexpected
interruption of PARI’s ability to supply PARI Products in accordance with this
Agreement for any reason, other than an interruption required by Applicable
Laws, Regulatory Requirements or Regulatory Authority, including such as an
interpretation related to an adverse event with respect to the use of a PARI
Product (a “Supply Interruption”), PARI shall promptly notify RAPTOR. Such
notification shall be for the Parties’ planning purposes only.

(c) Safety Stock. For the purpose of guarding against unexpected changes in
market demand or unforeseen manufacturing failures, delays and shortfalls, PARI
agrees to maintain, at its own cost and expense, safety stock of the PARI
Products, or components to make the foregoing (the “Safety Stock”), equal to
[***] months supply as set forth and agreed to by the Parties in the most
current Forecast but excluding the demand for PARI Products to (i) build up
Safety Stock, (ii) fill the distribution chain, or (iii) any other temporary
demand for additional devices; provided, however, that this amount of Safety
Stock may be revised as mutually agreed to by the Parties. PARI shall have such
Safety Stock in place beginning [***] months after the first Marketing Approval
of the RAPTOR Product. RAPTOR agrees to build up and maintain, at its own cost
and expense, Safety Stock of the Nebulizer Handsets equal to [***] months’
supply

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

18



--------------------------------------------------------------------------------

as set forth in the most current Forecast. RAPTOR shall have such Safety Stock
in place beginning [***] after the First Commercial Sale of the RAPTOR Product.
The time period to build up of Safety Stock may be extended if the actual market
demands for PARI Products exceed the Forecast. PARI may only use the Safety
Stock to fulfill Purchase Orders from RAPTOR in case of supply shortages and
will have to fill up the Safety Stock again within [***] months. Similarly,
RAPTOR may only use its own Safety Stock in case PARI is not able to fulfil
Purchase Orders on time and will have to fill up the Safety Stock again within
[***] months. Starting [***] months prior to the expiration of the Term of this
Agreement the Parties shall be allowed to reduce their Safety Stock so that no
Safety Stock may exist at the end of the Term.

(d) Back-up Manufacturer.

(i) Notice of Supply Interruption. In the event of any planned or unexpected
interruption of PARI’s ability to supply Devices in accordance with this
Agreement for any reason, other than an interruption required by regulation or a
Regulatory Authority, such as an interpretation related to an Adverse Event with
respect to the use of the Device (a “Supply Interruption”), PARI shall promptly
notify RAPTOR. Such notification shall be for the Parties’ planning purposes
only and shall not in itself constitute a Failure Event if none of the
conditions described in Section 6.6(d)(ii) has been met.

(ii) Failure Event. The Parties acknowledge the possibility that one or more of
the following events (each, a “Failure Event”) may occur:

(1) PARI undergoes a voluntary or involuntary dissolution;

(2) PARI ceases to conduct business in the normal course, becomes insolvent,
files for bankruptcy, is subject to a bankruptcy proceeding or otherwise becomes
bankrupt, makes a general assignment for the benefit of creditors, admits in
writing its inability to pay its debts as they are due, permits the appointment
of a receiver for its business or assets, avails itself of or becomes subject to
any proceeding under any statute of any governing authority relating to
insolvency or the protection of rights of creditors; or

(3) PARI’s failure to supply at least [***] percent ([***]%) of all quantities
of Devices, Nebulizer Handsets and eBase Starter Kits (which, for purposes of
calculating a Failure Event under this subsection (3), shall be calculated
individually) set forth in all accumulated Purchase Orders (but only to the
extent each such Purchase Order is within the applicable forecasted amount) in
any [***]; provided that in order for a shortage in supply to qualify under this
subsection (3), the delivery date in the applicable Purchase Order corresponding
to such supply shortage must be at least [***] days from the delivery date in
any other Purchase Order for which a shortage in supply occurred and is being
applied towards a Failure Event under this subsection (3); and provided further
that PARI shall be permitted to use Safety Stock to avoid an incomplete Purchase
Order, in

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

19



--------------------------------------------------------------------------------

which case such Purchase Order shall be deemed complete and not be counted
towards the occurrence of a Failure Event.

(iii) Notification. PARI shall promptly notify RAPTOR in writing upon the
occurrence of any Failure Event set forth in subsection (1) or (2) in clause
(ii) above, and RAPTOR may notify PARI in writing upon the occurrence of an
event set forth in subsection (3) of clause (ii) above (each such notice, a
“Notice of Failure Event”).

(iv) Cure. Should a Failure Event occur, PARI shall during the Cure Period
provide RAPTOR a written proposal which provides for a cure of the Failure
Event, including implementation of the Contingency Plan to the extent its
provisions apply to the Failure Event. If a Failure Event set forth in
Section 6.6(d)(ii)(1) or (2) occurs, PARI may provide RAPTOR prior to the end of
the Cure Period, a written proposal which reasonably demonstrates that the
manufacturing and supply capabilities for Devices under this Agreement are not,
and will not be, compromised by such Failure Event. RAPTOR will give good faith
consideration to PARI’s written proposal and if RAPTOR agrees the proposal is
reasonably adequate, the Failure Event will be deemed resolved. If the Failure
Event set forth in Section 6.6(d)(ii)(3) occurs, PARI shall provide RAPTOR,
prior to the end of the Cure Period, a written proposal which includes: (1) a
statement of the exact amount of Safety Stock and other Devices remaining in
PARI’s inventory; (2) the current and expected (based on the Forecast) orders
for Devices; and (3) PARI’s plans for remedying the Failure Event. Such remedies
may include, but are not limited to, PARI’s implementation of the Contingency
Plan, establishment of a new manufacturing line at an alternate PARI facility or
PARI establishing an agreement with a Third Party to begin manufacturing. RAPTOR
will have [***] days to review and give good faith consideration to PARI’s
written proposal and, if RAPTOR agrees the proposal is reasonably adequate,
approve PARI’s proposal for cure.

(v) If RAPTOR reasonably believes that PARI’s proposal with respect to any
Failure Event is not adequate to restore continuity of supply, then the
designated senior executives, officers or management of PARI and RAPTOR shall
meet (in person or via phone) at a mutually acceptable time within [***] days
after RAPTOR’s rejection of PARI’s cure proposal to discuss and attempt to
resolve such Failure Event. If the outcome of such meeting(s) is not reasonably
satisfactory to RAPTOR, then (1) PARI hereby grants to RAPTOR a non-exclusive
license, under the PARI Intellectual Property, to make or have made (other than
by a PARI Competitor) the Devices solely for use with the RAPTOR Products in the
MPEX Field (as defined in the Development Agreement) in the Territory (the
“Limited Back-Up License to Manufacture”); and (2) PARI agrees to provide
(x) contacts to its suppliers of raw materials and components, and (y) it’s
standard operating procedures which relate to the production of PARI Products to
RAPTOR (and/or its designated contract manufacturer, but excluding a PARI
Competitor) with respect to manufacturing the Devices, in each case at RAPTOR’s
reasonable request and at its expense (the foregoing information and technology
to be defined as “PARI Property”); provided, however, that PARI makes no
guarantee of any

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

20



--------------------------------------------------------------------------------

result for RAPTOR or that RAPTOR will be able to manufacture or have
manufactured the Devices. RAPTOR shall not have the right to provide any PARI
Property to a PARI Competitor.

(vi) To the extent permitted by the Third Party License Agreement and subject to
PARI’s written approval (not to be unreasonably withheld), the Limited Back-Up
License to Manufacture shall be sublicenseable; provided, however, that:
(a) PARI Property transferred to a Third Party to effectuate the Limited Back-Up
License to Manufacture shall be subject to the provisions of Article 12 and
RAPTOR shall be responsible for any breaches thereof; (b) any sublicense to a
Third Party by RAPTOR must expressly provide that the Third Party shall use the
PARI Property only for the purpose of manufacturing the Devices for supply to
RAPTOR; (c) RAPTOR will not enter into an agreement with any Third Party for
Device manufacture that contains terms and conditions that are materially better
for the Third Party in the aggregate than those offered by a Third Party
manufacturer suggested by PARI to RAPTOR pursuant to Section 6.6(3)(iv), if any;
and (d) RAPTOR shall not have the right to grant a sublicense of the Limited
Back-Up License to Manufacture to a PARI Competitor.

(vii) In acknowledgment of PARI’s reasonable concern over the protection of PARI
Property, RAPTOR shall not undertake, or cause to be undertaken, the proprietary
aspects of manufacture of the Device’s or Nebulizer Handset’s aerosol heads
pursuant to the Limited Back- Up License to Manufacture in the countries listed
on Exhibit F hereto, except to the extent such country currently listed no
longer is listed on the TRIPS Priority Watch list.

(viii) If PARI regains the ability to manufacture and supply Devices in
quantities necessary to fulfill its obligations under this Agreement before
exhaustion of the Safety Stock inventory or before RAPTOR is able to produce the
first commercial Devices using the Back-Up License, then: (x) RAPTOR shall
immediately cease (and cause any Third Party manufacturing Devices on behalf of
RAPTOR to cease) the manufacturing of the Devices, and the Limited Back-Up
License to Manufacture shall automatically terminate without any further action
by any Party, (y) no Back-Up License to Sell shall be granted, and (z) the
Devices manufactured by or on behalf of RAPTOR to date shall not be sold or
otherwise brought to market.

(ix) If PARI is unable to resolve such Failure Event after exhaustion of the
Safety Stock, then, subject to the terms and conditions of this Agreement, PARI
hereby grants to RAPTOR a non-exclusive and sub-licensable license under the
PARI Intellectual Property, to sell the Devices solely for use with the RAPTOR
Products in the MPEX Field (as defined in the Development Agreement) in the
Territory (the “Back-Up License to Sell”); provided, however, that RAPTOR shall
remain responsible for royalties on Net Sales of the RAPTOR Products. Except to
the extent not permitted by the Third Party License Agreement, such license
shall be sublicenseable.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

21



--------------------------------------------------------------------------------

(x) Notwithstanding anything to the contrary in this Section 6.6(c), if RAPTOR
does not pay the royalties due under the License Agreement, then the Limited
Back-Up License to Manufacture and the Back-Up License to Sell shall not, or
shall not continue to, as applicable, be granted and RAPTOR shall immediately
cease, to the extent any such license was previously granted, to exercise such
license rights.

(xi) Restrictions; End of Failure Event. The Limited Back-Up License to
Manufacture shall not include RAPTOR’s right to modify or improve Devices,
except as required to resolve any safety concerns subject to (x) having obtained
PARI’s prior written approval, such approval not to be unreasonably withheld,
and (y) all ownership rights to such improvements and modifications will be
exclusively owned by PARI, and RAPTOR will promptly transfer and assign any and
all of its rights in such improvements and modifications to PARI. If RAPTOR
exercises the Limited Back-Up License to Manufacture and PARI subsequently
regains the manufacturing ability necessary to manufacture and supply Devices to
RAPTOR, then RAPTOR shall, as soon as possible, return to obtaining supply of
the Devices from PARI under this Agreement, provided that the foregoing shall
not be construed to obligate RAPTOR to terminate its then existing supply
agreement on less than [***] days notice.

ARTICLE VII

DELIVERY

7.1 Delivery. PARI shall deliver to RAPTOR all PARI Products in conformance with
each applicable Purchase Order. All deliveries of PARI Products shall be
accompanied by any documentation that PARI customarily includes in shipments of
such Device and/or Device Accessories.

7.2 Shipping; Risk of Loss. All shipments for PARI Products will be delivered
(x) [***]; and (y) [***].

7.3 Testing. PARI shall test the orders of PARI Product to be supplied to RAPTOR
as set forth in the Quality Agreement.

7.4 Acceptance. RAPTOR shall have a period of [***] days from the date of
receipt of any shipment of the Device and/or Device Accessories to test for
quality and quantity of the shipment and accept or reject such shipment. RAPTOR
shall have the right to reject all or a portion of a shipment for any visible
damage, for failure to meet the applicable Device Specifications or comply with
Applicable Laws. In addition, PARI shall, as soon as commercially practicable,
deliver additional units of the Nebulizer Handsets, eBase Starter Kits and/or
Device Accessories to the extent there is a shortage in quantity in any
shipment. If RAPTOR rejects all or a portion of a shipment of the Device and/or
Device Accessories, it shall notify PARI in writing within such [***] days,
indicating the particular lot, date of delivery and the defect(s) observed. Upon
PARI’s receipt of a rejection from RAPTOR and PARI’s acceptance in good faith of
such a rejection, PARI shall, at the option of RAPTOR, replace the Device and/or
Device Accessory or replace the defective part or component, in each case, at

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

22



--------------------------------------------------------------------------------

PARI’s sole expense. In the event RAPTOR does not so notify PARI within [***]
days after its receipt of any shipment thereof, RAPTOR shall be deemed to have
accepted such shipment and shall be obligated to make payment therefor as
provided in this Agreement. Thereafter, RAPTOR may return any PARI Product only
pursuant to Section 8.3 below.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

8.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:

(a) Due Authorization. Such Party has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder.

(b) Enforcement of Obligations. This Agreement has been duly executed and
delivered on behalf of such Party, and constitutes a legal, valid, binding
obligation, enforceable against such Party in accordance with its terms.

(c) No Conflict. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder do not conflict with, or
constitute a default or require any consent under, any contractual obligation of
such Party.

8.2 Device Warranties. PARI represents, warrants and guarantees that each unit
of PARI Products supplied to RAPTOR:

(a) as of the time of first use, complies with the applicable Device
Specifications set forth in the applicable Territory-Specific Appendix;

(b) has been manufactured in compliance with Applicable Laws;

(c) with respect to the durable components ([***] or [***], [***]) of each
[***], will have no material defect in workmanship for a period of at least
[***] months from the date of receipt by an end user;

(d) with respect to each [***], will have no material defect in workmanship when
the [***] is used by such end user for the first time, provided such [***] has
been properly used and maintained in accordance with any product user manual or
the “Instructions for Use” for the applicable [***]; and

(e) is, upon shipment to RAPTOR, free and clear of all security interests, liens
and other encumbrances of any kind or character.

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

23



--------------------------------------------------------------------------------

8.3 Warranty Replacement.

(a) Warranty to End Users. To the extent required by Applicable Laws, the period
and requirement of the warranty set forth under Section 8.2(c) shall be included
in the “Instructions for Use” of the Device.

(b) PARI’s Responsibilities. PARI shall be solely responsible for any warranty
claim that it accepts which alleges that any PARI Product does not conform with
any of the warranties described under Sections 8.2 by replacing the
non-conforming units. PARI shall ensure that all PARI Hotlines established and
maintained pursuant to Section 3.5 shall have the capability to accept warranty
calls in a timely and efficient manner. The Parties shall establish appropriate
timelines for responding to warranty calls in the different countries within the
Territory. PARI shall have the right to inspect defective Devices and/or Device
Accessories to determine the validity of warranty claims under this Section 8.3
or to comply with applicable Regulatory Requirements.

8.4 Warranty Limitations or Disclaimers. THE WARRANTIES, LIMITATIONS AND
DISCLAIMERS DESCRIBED IN THIS ARTICLE 8 ARE EXCLUSIVE AND SUPERSEDE ANY OTHER
WARRANTY LIMITATIONS AND DISCLAIMERS GIVEN BY PARI OR RAPTOR, WHETHER WRITTEN OR
ORAL. EXCEPT FOR THE EXPRESS WARRANTIES IN SECTION 8.2, PARI MAKES NO WARRANTIES
OF ANY KIND WITH RESPECT TO ANY PARI PRODUCT, WHETHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OF
FITNESS FOR A PARTICULAR PURPOSE, FOR ANY IMPLIED WARRANTIES ARISING FROM COURSE
OF PERFORMANCE, COURSE OF DEALING, OR USAGE OF TRADE. RAPTOR AND ITS DESIGNEES
SHALL NOT MAKE ANY REPRESENTATION OR WARRANTY ON BEHALF OF PARI THAT EXCEEDS THE
EXPRESS WARRANTIES IN SECTION 8.2.

8.5 Compliance with Laws. Each Party certifies that it shall not violate any
Applicable Law, including but not limited to, the federal anti-kickback statute,
set forth at 42 U.S.C. sec. 1320a-7b(b), the Public Contracts Anti-Kickback Act,
41 U.S.C. sec 50 et seq., any state anti-kickback law, the Health Insurance
Portability and Accountability Act (“HIPAA”), set forth at 42 U.S.C. sec.
1320d-2, and the Foreign Corrupt Practices Act, set forth at 15 U.S.C. sec.
78dd-1, et seq.

ARTICLE IX

INTELLECTUAL PROPERTY

9.1 Trademark.

(a) License and Authorization.

(i) Subject to the terms and conditions set forth in this Agreement, PARI hereby
grants to RAPTOR and its designees, a non-exclusive, non-transferable right and
license to use PARI’s trademark(s) set forth on Exhibit D attached hereto, in
the Territory in connection with (w) the PARI Products, (x) the RAPTOR Products
offered

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

24



--------------------------------------------------------------------------------

by RAPTOR and its designees, and (y) any advertising or promotional materials
associated therewith, in the manner mutually agreed to by the Parties pursuant
to Section 3.4 of this Agreement, and (z) packaging and prescribing information.
The license set forth herein shall immediately terminate with respect to (w),
(x), and (y), upon expiration or sooner termination of this Agreement and with
respect to (z), upon expiration or sooner termination of the Development
Agreement.

(ii) Subject to the terms and conditions set forth in this Agreement, RAPTOR
hereby grants to PARI a non-exclusive, non-transferable right and license to use
RAPTOR’s trademark(s) set forth on Exhibit D attached hereto, in the Territory
in connection with (w) the PARI Products, (x) the RAPTOR Products, and (y) any
advertising or promotional materials associated therewith, in the manner
mutually agreed to by the Parties pursuant to Section 3.4 of this Agreement, and
(z) packaging and prescribing information. The license set forth herein shall
immediately terminate with respect to (w), (x), and (y), upon expiration or
sooner termination of this Agreement and with respect to (z), upon expiration or
sooner termination of the Development Agreement.

(b) Notices. Each of PARI and RAPTOR agree to use commercially reasonable
efforts to mark all materials, including packaging, advertising and promotional
materials, that incorporate the trademarks of the other Party hereto that are
licensed above in Section 9.1(a) with the symbol ™ or ®, as applicable, and the
following attribution notice: “[Insert applicable trademark from Exhibit D] is a
trademark of [insert applicable Party that owns the relevant trademark]”. In
addition, each Party shall comply with any additional reasonable requirements
established by the other Party with respect to the use of its trademarks.

(c) Ownership. Each Party represents and warrants that it owns all right, title
and interest in and to its trademarks set forth in Exhibit D. Neither Party
shall challenge, cause others to challenge or assist in any challenge to the
validity of the other Party’s trademarks, any registrations thereof or the
ownership thereof. Each of RAPTOR and PARI shall be solely responsible for
taking such actions as it deems appropriate to obtain trademark, service mark or
copyright registration for its trademarks. All uses of or references to each
Party’s trademarks shall inure to the benefit thereof, and all rights with
respect to such Party trademarks not specifically granted in this Agreement
shall be and are hereby reserved to such Party.

(d) Infringement. If either Party learns of any activity by a Third Party which
might constitute an infringement of the other Party’s rights in any of its
trademarks, or if any Third Party asserts that a Party’s use of the other
Party’s trademarks constitutes unauthorized use or infringement, such Party
shall so notify the other Party. The notifying Party shall make all reasonable
efforts to assist the other Party, at the other Party’s expense and request,
with any litigation concerning such trademarks, including providing such
evidence and/or expert assistance as the notifying Party may have within its
control.

(e) Quality Control. Each Party hereto acknowledges and agrees that the other
Party shall be entitled to monitor the use of its respective trademarks pursuant
to this

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

25



--------------------------------------------------------------------------------

Agreement. If a Party determines that any of its trademarks is not being used
properly, it shall so notify the other Party in writing or through the Joint
Steering Committee and such other Party shall take steps to: (i) reassure the
notifying Party that the trademark usage is proper or (ii) comply with any
changes necessary to address the notifying Party’s concerns.

ARTICLE X

CONFIDENTIALITY

10.1 Confidentiality and Non-Use Obligations. Article 11 of the Development
Agreement is hereby incorporated herein by reference and shall govern all
Confidential Information exchanged between the Parties under this Agreement.

10.2 Injunctive Relief. The Parties expressly acknowledge and agree that any
breach or threatened breach of Article 9 or Article 10 may cause immediate and
irreparable harm which may not be adequately compensated by damages. Each Party
therefore agrees that in the event of such breach or threatened breach and in
addition to any remedies available at law, the non-breaching Party shall have
the right to seek equitable and injunctive relief, without bond, in connection
with such a breach or threatened breach.

ARTICLE XI

INDEMNIFICATION

11.1 Indemnification of RAPTOR. PARI shall at all times during and after the
Term of this Agreement be responsible for, and shall defend, indemnify and hold
RAPTOR, its Affiliates, sublicensees, directors, officers, employees, agents and
representatives harmless from and against any and all third party claims,
lawsuits, proceedings and demands and all associated losses, expenses,
recoveries and damages, including reasonable legal expenses, costs and
attorneys’ fees, arising out of: (i) the design, manufacture or function of PARI
Products; (ii) any alleged or actual infringement of any patent right, trade
secret right or other intellectual property right of a third party by any PARI
Product; (iii) any breach of this Agreement by PARI or those performing under
this Agreement on behalf of PARI; provided however, that (a) RAPTOR gives PARI
prompt notice of any such claim or lawsuit; (b) PARI has the right to
compromise, settle or defend such claim or lawsuit; and (c) RAPTOR, at the
expense of PARI, cooperates with PARI in the defense of such claim or lawsuit.
RAPTOR, at its expense, may participate in the defense of any such claim or
lawsuit.

11.2 Indemnification of PARI. RAPTOR shall at all times during and after the
Term of this Agreement be responsible for, and shall defend, indemnify and hold
PARI, its Affiliates, sublicensees, directors, officers, employees, agents and
representatives harmless from and against any and all third party claims,
lawsuits, proceedings and demands and all associated losses, expenses,
recoveries and damages, including reasonable legal expenses, costs and
attorneys’ fees, arising out of: (i) the distribution, use or sale of RAPTOR
Products; (ii) any alleged or actual infringement of any patent right, trade
secret right or other intellectual property right of a third party by the RAPTOR
Product; (iii) any breach of this Agreement by RAPTOR or those performing under
this Agreement on behalf of RAPTOR; provided however, that:

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

26



--------------------------------------------------------------------------------

(a) PARI gives RAPTOR prompt notice of any such claim or lawsuit; (b) RAPTOR has
the right to compromise, settle or defend such claim or lawsuit; and (c) PARI,
at the expense of RAPTOR, cooperates with RAPTOR in the defense of such claim or
lawsuit. PARI, at its expense, may participate in the defense of any such claim
or lawsuit.

11.3 Indemnification Procedures. In the event of any Claim that may be subject
to indemnification under this Article 11, the indemnified Party shall
(a) promptly notify the indemnifying Party of such Claim; (b) at indemnifying
Party expense, reasonably cooperate with the indemnifying Party in the defense
of such Claim; and (c) not settle any such Claim without the indemnifying
Party’s written consent, which shall not be unreasonably withheld, conditioned
or delayed. The indemnifying Party shall keep the indemnified Party informed at
all times as to the status of its efforts. The indemnifying Party shall not
settle any such Claim without the prior written consent of the indemnified
Party, which shall not be unreasonably withheld, conditioned or delayed, unless
(x) such settlement includes an unconditional release of the indemnified Party
from all liability arising out of such Claim, (y) does not contain any admission
or statement suggesting any wrongdoing or liability on behalf of the indemnified
Party and (z) does not contain any equitable order, judgment or term that in any
manner affects, restrains or interferes with the business of the indemnified
Party. The indemnified Party may participate in proceedings relating to any
indemnified Claim with counsel of its own choosing at its own expense.

11.4 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE UNDER THIS AGREEMENT
FOR INDIRECT, SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER IN
CONTRACT, TORT, WARRANTY, STRICT LIABILITY OR OTHERWISE, INCLUDING DAMAGES FOR
LOST PROFITS.

11.5 Insurance. Each party shall, at its own cost and expense, obtain and
maintain in full force and effect during the Term the following: (a) Commercial
General Liability Insurance with a per-occurrence limit of not less than [***]
and (b) Products and Completed Operations Liability Insurance with a
per-occurrence limit of not less than [***]. If any of the required policies of
insurance are written on a claims made basis, such policies shall be maintained
throughout the Term and for a period of at least [***] years thereafter. Upon
the other Party’s written request from time to time, each party shall promptly
furnish to the other Party a certificate of insurance or other evidence of the
required insurance.

ARTICLE XII

TERM

12.1 Term. This Agreement shall become effective upon the Effective Date and
shall remain in full force and effect until [***], unless earlier terminated
pursuant to Section 12.2 below (the “Term”).

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

27



--------------------------------------------------------------------------------

12.2 Termination.

(a) For Lack of Necessity. In the event that the Transaction has not closed by
December 31 2015 and PARI has not received the payment required pursuant to
Section 2 of the Letter Agreement (the “Letter Agreement”) between the Parties
of even date herewith, this agreement will automatically terminate (the
“Expiration Event”) without any further action by either Party.

(b) By Mutual Agreement. This Agreement may be terminated at any time upon the
mutual written agreement of the Parties.

(c) For Insolvency. This Agreement may be terminated by either Party in the
event the other Party files an application for commencement of bankruptcy, civil
rehabilitation, corporate reorganization, corporate liquidation or special
liquidation procedures, or any mailing of order or notice of attachment or
provisional attachment on any assets of such other Party, or any other
insolvency.

(d) For Cause. If a Party is in material breach of this Agreement, then the
non-breaching Party may deliver notice of such material breach to the other
Party. For all material breaches other than a failure to make a payment set
forth in this Agreement, the breaching Party shall have [***] days to cure such
material breach from the receipt of the notice or to dispute. With respect to
any failure to make a payment set forth in this Agreement, the breaching Party
shall have [***] days from the receipt of the notice to dispute or cure such
non-payment. If the Party receiving notice of material breach or failure to make
a payment fails to cure, or fails to dispute, that material breach or failure to
make a payment within the applicable period set forth above, then the
non-breaching Party may terminate this Agreement immediately on written notice
of termination. If the breaching Party in good faith disputes such material
breach or failure to make a payment, or disputes the failure to cure or remedy
such material breach or failure to make a payment and provides written notice of
that dispute to the non-breaching Party within the above time periods, then the
matter will be addressed under the dispute resolution provisions in Section 13.8
and the non-breaching Party may not terminate this Agreement until it has been
determined under Section 13.8 that the breaching Party is in material breach of
this Agreement or failed to make a payment, and such breaching Party further
fails to cure such material breach within [***] days, or make such payment
within [***] days, after the conclusion of that dispute resolution procedure.

(e) For Convenience. Either Party shall be permitted to terminate this
Agreement, which shall result in an automatic termination of the Development
Agreement too, if RAPTOR ceases to develop and commercialize the RAPTOR Product
for a period of [***] years or more. Such termination shall be effective thirty
(30) days after the notice of termination in accordance with Article XIII.

12.3 No Waiver. The termination or expiration of this Agreement, as the case may
be, shall not act as a waiver of any breach of this Agreement and shall not act
as a release of either

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

28



--------------------------------------------------------------------------------

Party from any liability or obligation incurred under this Agreement through the
date of such termination or expiration, including payments due PARI pursuant to
this Agreement.

12.4 Consequences of Termination.

(a) Supply Following Expiration. At RAPTOR’s request, prior to the expiration of
this Agreement under Section 12.1 above, the parties shall meet and discuss in
good faith a new agreement, containing commercially reasonable, arms-length
terms, pursuant to which PARI and its Affiliates shall make, have made, import
and export PARI Products to RAPTOR following the expiration of this Agreement.

(b) Survival. Sections 4.2, 4.4, 8.2, 8.3, 8.4, and 12.4, and Articles 1, 10, 11
(with respect to any Claim that is attributable to any cause that occurs under
this Agreement prior to its expiration or termination, as applicable) and 13 of
this Agreement shall survive expiration or termination of this Agreement for any
reason.

(c) Promptly following the Expiration Event, PARI and RAPTOR shall take all
steps necessary, required or advisable to unwind any and all steps or actions
taken by or on behalf of the parties under this Agreement, the Development
Agreement or the Letter Agreement and RAPTOR shall promptly reimburse PARI for
all costs and expenses (x) incurred by PARI during the period from the date of
this Agreement through the date of the Expiration Event and (y) related to the
winding down and/or undoing of all steps and/or actions taken prior to the
Expiration Event.

ARTICLE XIII

MISCELLANEOUS

13.1 Notices. All notices and other communications given hereunder shall be in
writing. Notices shall be effective when delivered, if delivered personally.
Otherwise, they shall be effective when sent to the parties at the addresses or
numbers listed below, as follows: on the business day delivered (or the next
business day following delivery if not delivered on a business day) if sent by a
local or long distance courier, prepaid telegram, telefax or other facsimile
means.

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

29



--------------------------------------------------------------------------------

If to PARI to:

PARI Pharma GmbH

Moosstrasse 3

D-82319 Starnberg, Germany

Attention: Dr. Martin Knoch

Title: President

Telefax No.:[### ### (##) ### ###-##

with a copy to:

McGuireWoods LLP

Gateway Plaza

800 East Canal Street

Richmond, Virginia 23219

Attention: Patrick A. De Ridder, Esq.

Telefax No.: (###) ###-####

If to RAPTOR to:

RAPTOR Pharmaceuticals, Inc.

Attention: Mike Desjardin

Senior Vice President, Technical Operations

7 Hamilton Landing Suite 100

Novato, CA 94949 ## (###) ###-####

with a copy to:

RAPTOR Pharmaceuticals, Inc.

Attention: Ashley Gould

General Counsel

7 Hamilton Landing Suite 100

Novato, CA 94949

Any Party may by such notice change the address to which notice or other
communications to it are to be delivered or mailed.

13.2 Force Majeure. No failure or omission by either Party in the performance of
any obligation under this Agreement shall be deemed a breach of this Agreement
or create any liability if the same shall arise from any cause or causes beyond
the control of the Parties including, but not limited to, the following which,
for the purposes of this Agreement, shall be

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

30



--------------------------------------------------------------------------------

regarded as beyond the control of the Party in question: (a) any act or omission
of any government; (b) any future rule, regulation or order issued by any
governmental authority or by any officer, department, agency, or instrumentality
thereof which makes such performance impossible or commercially unreasonable; or
(c) any Act of God, fire, storm, flood, earthquake, accident, war, terrorism,
rebellion, insurrection, riot, invasion, strike, and lockout.

13.3 Relationship of the Parties. The relationship of the Parties under this
Agreement is that of independent contractors. Neither Party shall be deemed to
be the agent of the other, nor shall the Parties be deemed to be partners or
joint venturers. Neither Party hereto shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any contract, agreement or
undertaking.

13.4 Choice of Language. This Agreement, originally written in the English
language, shall be governed by the English language. In the event any dispute
arises with respect to this Agreement, the meanings of all terms and provisions
of this Agreement shall be interpreted in their original English form. The
governing language of all correspondence related to reporting, negotiation,
disputes, arbitration and notice requirements shall be the English language. The
Parties shall bear their own expenses for having text or other communications
translated into the English language.

13.5 Waivers and Amendments. This Agreement may be amended or modified, and the
terms and conditions hereof may be waived, only by a written instrument signed
by the Parties hereto or, in the case of a waiver, by the Party waiving
compliance. No delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any Party of any right, power or privilege hereunder, nor any total
or partial exercise of any other right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder. The rights and remedies herein provided are cumulative
and are not exclusive of other rights or remedies which any Party may otherwise
have.

13.6 Successors and Assigns. This Agreement shall not be assignable by either
Party without the prior written consent of the other Party, and any purported
assignment by either Party without the prior written consent of the other Party
shall be void, except that either Party may, without written consent of the
other Party, assign its rights under this Agreement to any other corporation or
other entity that succeeds to all or substantially all of that portion of its
business or otherwise to which this Agreement relates pursuant to a merger,
reorganization, consolidation or sale or disposition of substantially all of its
assets related to that portion of its business, provided that the assignee
(i) agrees in writing to be, bound by the assignor’s obligations hereunder and
(ii) is not a PARI Competitor in case of assignment by RAPTOR. This Agreement
shall inure to the benefit of and be binding upon the Parties hereto and their
respective successors and permitted assigns. Any assignment in contravention of
the foregoing shall be null and void.

13.7 Governing Law. The rights and obligations of the Parties under this
Agreement shall not be governed by the provisions of the 1980 U.N. Convention on
Contracts for the

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

31



--------------------------------------------------------------------------------

International Sale of Goods or the United Nations Convention on the Limitation
Period in the International Sale of Goods, as amended. Rather, this Agreement
shall be governed by and construed in accordance with the Uniform Commercial
Code and the internal laws of the State of New York without regard to its laws
or regulations relating to conflicts of laws. This provision shall not preclude
application of the United States Arbitration Act.

13.8 Dispute Resolution. Article 14 of the Development Agreement is hereby
incorporated by reference herein and shall govern all disputes arising between
the Parties under this Agreement.

13.9 Entire Agreement. This Agreement and the Development Agreement contain the
entire understanding of the Parties hereto with respect to the subject matter
contained herein and supersede and cancel all prior agreements, negotiations,
correspondence, undertakings and communications among the Parties, oral or
written, with respect to such subject matter. The Development Agreement shall
remain in full force and effect except for those provisions that are
inconsistent with the terms and conditions under this Agreement, in which event
the terms and conditions under this Agreement shall control.

13.10 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction or the arbitration panel,
the other provisions of this Agreement will remain in full force and effect. Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

13.11 Section Headings. The section headings contained in this Agreement are for
the purpose of convenience and are not intended to define or limit the contents
of such sections.

13.12 Further Assurances. Upon the reasonable request of either Party, the other
Party shall execute any additional certificates or other documents that may be
reasonably necessary to fully implement this Agreement.

13.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

13.14 No Debarment. PARI represents and warrants that neither PARI nor any of
its officers, directors, employees or agents have been debarred, and have been
convicted of a crime which could lead to debarment under applicable laws and
regulations, including but not limited to, the Generic Drug Enforcement Act of
1992, as amended, 21 United States Code §§ 306(a) and (b) (the “Debarment Act”).
Further, PARI represents and warrants that it has not utilized, and shall use
its best efforts not to utilize, the services of any individual or entity in the
performance of PARI’s obligations under this Agreement that has been debarred or
that has been convicted of a crime which could lead to debarment under
applicable laws and regulations. In the event that PARI or any of its officers,
directors, employees or agents becomes debarred or

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

32



--------------------------------------------------------------------------------

receives notice if action or threat of action with respect to its debarment,
PARI shall notify RAPTOR immediately in writing.

[SIGNATURES APPEAR ON THE NEXT PAGE]

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has executed or caused this Agreement to
be executed on its behalf as of the Effective Date.

 

PARI PHARMA GMBH By:   /s/ Martin Knoch   Name: Dr. Martin Knoch   Title:
President

 

RAPTOR PHARMACEUTICALS, INC. By:   /s/ Ted Daley   Name: Ted Daley   Title:
Chief Business Officer

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

34



--------------------------------------------------------------------------------

EXHIBIT A

[***]

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 



--------------------------------------------------------------------------------

EXHIBIT B

[***]

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 



--------------------------------------------------------------------------------

EXHIBIT C

[***]

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 



--------------------------------------------------------------------------------

EXHIBIT D

[***]

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 



--------------------------------------------------------------------------------

EXHIBIT E

[***]

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 



--------------------------------------------------------------------------------

EXHIBIT F

[***]

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 



--------------------------------------------------------------------------------

APPENDIX A

[***]

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

 

41